Case 2:17-cv-11910-MAG-DRG ECF No. 457-75 filed 10/23/18   PageID.12144   Page 1 of
                                      5




          EXHIBIT 15
           Redacted per Court's Order ECF 338
Case 2:17-cv-11910-MAG-DRG ECF No. 457-75 filed 10/23/18   PageID.12145   Page 2 of
                                      5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-75 filed 10/23/18   PageID.12146   Page 3 of
                                      5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-75 filed 10/23/18   PageID.12147   Page 4 of
                                      5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-75 filed 10/23/18   PageID.12148   Page 5 of
                                      5
